        Case 2:19-cv-00688-EFB Document 19 Filed 07/16/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR CARR,                                     No. 2:19-cv-0688-EFB P
12                         Plaintiff,
13           v.                                        ORDER
14    A. BALAJI, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests a fifth extension of time to file his amended complaint pursuant to

19   the court’s February 12, 2020 order.

20          Plaintiff’s request (ECF No. 18) is granted and plaintiff has 30 days from the date this

21   order is served to file his amended complaint.

22          So ordered.

23   Dated: July 16, 2020.

24

25

26

27

28
